Citation Nr: 1506020	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 50 percent for service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christa K. Bauer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and M.B.




ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 and August 2012 by the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa.

In August 2012, the RO issued a statement of the case (SOC), denying the Veteran's claim for service connection for TBI.  Concurrently, the RO issued a rating decision granting service connection for PTSD with an initial disability evaluation of 50 percent.  In October 2012, the Veteran perfected his substantive appeal (VA Form 9) with respect to only the issue of entitlement to service connection for TBI.  As a result, the Board only had jurisdiction over this one issue at the time of the June 2013 Travel Board hearing.  A transcript of the hearing is of record.  

The Veteran was represented at the hearing by Attorney Jodee R. Dietzenbach (who replaced Attorney Timothy T. Kidd).  Thereafter, in July 2013, Attorney Dietzenbach filed a notice of disagreement to the August 2012 rating decision.  Subsequently, in August 2014, the RO issued a SOC denying an initial evaluation greater than 50 percent for the Veteran's service connected PTSD.  In October 2014, the Veteran perfected his appeal to the Board with respect to the issue of entitlement to a disability rating in excess of 50 percent for PTSD and requested a videoconference Board hearing.  At that time, Attorney Christa K. Bauer entered her representation of the Veteran by filing VA Form 21-22a with no expressed limitations of representation.  Notwithstanding the change in representation beyond 90 days of the TBI appeal's certification to the Board, the Board will recognize Attorney Bauer's representation of the Veteran on all issues pending before the Board.  Also, the record reflects that Attorney Bauer filed a request for a copy of the Veteran's c-file at the RO in October 2014.  When a Privacy Act request is filed under § 1.577 of this chapter by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200 (2014).  Strict adherence to the requirements of the law, however, does not dictate an unquestioning, blind adherence.  See generally Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  It is unclear whether the request has been addressed by the RO.  Also, the same law firm has represented the Veteran during which time copies of the claims file were provided to the attorney of record. This matter is REFERRED to the RO for appropriate action.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains the August 2014 SOC, VA Form 9, Form 21-22, and other documents related to the PTSD initial rating issue appeal.  Virtual VA contains the Travel Board hearing transcript and other duplicative or non-relevant documents with respect to both issues of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to an adjudication of the claim on the merits.

Traumatic Brain Injury 

The Veteran contends that he is entitled to service connection for the residuals of a TBI.  Specifically, the Veteran asserts that he sustained a TBI during a mortar attack in August 2007.

Service records document that the Veteran's position came under fire from a rocket propelled grenade (RPG) on August 12, 2007.  In May 2009, the Veteran was referred to the VA's Polytrauma Clinic for evaluation of possible brain injury due to history of blast exposure.  The results were negative.  The Board, however, finds that the Veteran should also undergo a VA Compensation and Pension traumatic brain injury (TBI) protocol examination.  Also, updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

PTSD

As noted above, in October 2014, the Veteran perfected his substantive appeal to the Board on the issue of his initial disability evaluation for PTSD and expressly sought a Board videoconference hearing.  To date, the Veteran has never been afforded a Board hearing with respect to this issue.  The RO must schedule the Veteran for a Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from any and all VA facilities where the Veteran has received treatment from September 2010 to May 2011 and since August 2012.  

2.  Thereafter, the AOJ/AMC should arrange for the Veteran to be scheduled for a VA Compensation and Pension traumatic brain injury (TBI) protocol examination to ascertain whether he sustained brain injury from exposure to a RPG on August 12, 2007 in service and, if so, to identify the current residuals of such brain injury.  The claims file (and any relevant records contained in the electronic file) must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs and post-service medical records (including prior VA consultation/evaluation reports addressing TBI and PTSD).  The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to the RPG event of August 12, 2007.  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine upon the following:

Is it at least as likely as not (a 50 percent or greater probability) that the symptom is related to a head/brain injury?

3.  Thereafter, readjudicate the claim of entitlement to service connection for residuals of TBI.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

4.  The Veteran must be scheduled for a videoconference hearing before the Board on the issue of entitlement to a higher initial disability rating for the Veteran's service connected PTSD.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




